DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
		Claims 1, 4-8, 10, 11, and 15-20 are pending and examined in the following Office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12 February 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1, 4, 5, 10, 11, 15, 16, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiesman et al (J. Biotechnology, 2007, 130: 85-94) in view of Sun et al (Plant J, 2005, 44: 128-138); Andersen et al (Biomaterials, 2008, 29: 506-512); Tenllado et al (BMC Biotechnology, 2003, 3:3); Crockett et al (US 20060148648); and DeFramond (WO2007070389; cited on the IDS).
The claims are drawn to a liquid, herbicidal composition adapted for topical coating onto an exterior surface of a plant comprising a cationic lipid or organosilicone surfactant and a non-transcribable polynucleotide, wherein the surfactant allows permeation of the non-transcribable polynucleotide from the exterior of the plant into the cells of a plant without the aid of a physical abrasive, wherein the composition does not comprise a physical abrasive, wherein said non-transcribable polynucleotide comprises a nucleotide sequence that is complementary to at least 21 contiguous nucleotides of an endogenous, native gene, and wherein said non-transcribable polynucleotide is a dsRNA. The claims are drawn to a first and second polynucleotide identical or complementary to 21 or more contiguous nucleotides of the same endogenous gene, wherein the endogenous gene is an essential gene of the plant. 
Wiesman teaches a liquid composition comprising a surfactant, vernonia oil, and plasmid DNA (Fig. 5; pg. 87, left column). Wiesman also teaches a liquid composition comprising vernonia oil and the herbicide 2,4-D topically delivered through the cuticular membrane (pg. 87, section 2.8). 
Wiesman teaches that their data indicates the potential of vesicles prepared from the novel amphiphile IV to be a relatively efficient nano-scale delivery system to transport DNA and other bioactive agents through plant biological barriers (abstract). 

Wiesman does not teach a non-transcribable RNA polynucleotide that is complementary to at least 21 contiguous nucleotides of an endogenous gene or wherein the non-transcribable polynucleotide is a dsRNA. 
Sun teaches silencing of the plant endogenous transcription factor SUSIBA2 (pg. 136, left column). Sun teaches a liquid composition comprising antisense oligonucleotides that permeate barley leaves (Fig. 5). 
Because SUSIBA2 is a transcription factor, one of ordinary skill in the art would recognize that this transcription factor is involved in “gene transcription” which Applicant includes in their definition of "essential genes." See page 17. 
Andersen teaches gene knockdown with TransIT® containing siRNA. TransIT is a cationic lipid. 
Tenllado teaches that crude extracts of bacterially expressed dsRNAs are effective in protecting plants against virus infections when sprayed onto plant surfaces and that virus infectivity was significantly abolished when plants were sprayed with French Press lysates several days before virus inoculation. See abstract. Tenllado also teaches that dsRNA could serve as protective molecules against virus infections. See page 2, first full paragraph. 
Tenllado teaches dsRNA having lengths of 1492 bp and 1081 bp. See page 5, right column, last paragraph. 

DeFramond teaches silencing EPSPS using dsRNA of at least 23 nucleotides in length (paragraph 0010). 
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to generate a composition comprising a cationic lipid comprising dsRNA for the purposes of controlling EPSPS in unwanted plants. One of ordinary skill in the art would have been motivated to silence EPSPS because DeFramond teaches that EPSPS is essential for synthesizing aromatic amino acids and is the target of the well-known herbicide glyphosate (paragraph 0039). Thus, by silencing EPSPS, one of ordinary skill in the art would have understood that the plant in which EPSPS is silenced would lead to increased susceptibility to glyphosate. Furthermore, the presence of the cationic lipid, especially in view of Wiesman and DeFramond, would provide protection for the dsRNA targeting EPSPS. As Wiesman explains, their surfactant increases the successful delivery to the cell by protecting the nucleic acid from nucleases. 
One of ordinary skill in the art would have been motivated to include an herbicidal composition (i.e. Silwet and an organosilicone surfactant) along with the dsRNA delivery mechanism above to eliminate glyphosate resistance in unwanted plants and then kill those same unwanted plants by treating with glyphosate. Crockett demonstrates that oil, organosilicone surfactant, and herbicide containing compositions were well known at the time the invention was made. Thus, their combination is merely the combination of known elements with predictable results. 


One of ordinary skill in the art would have understood that reducing plant fitness by interfering with starch synthesis in plants and then treating with herbicide would increase the ability to control plant growth. One of ordinary skill in the art would have been further motivated to substitute the method of Sun with the method of Wiesman because eliminating a gene without the need for plant transformation and subsequent plant development would significantly simplify protocols immensely. One of ordinary skill in the art would have had a reasonable expectation of success generating such a liquid composition utilizing the methods outlined by Wiesman, Sun, Andersen, and Tenllado.
With respect to the limitation that the composition does not comprise a physical abrasive, the Examiner notes that dsRNA-containing composition of Tenllado was first sprayed upon two leaves using an atomizer and then inoculated with PMMoV or PPV. The step of inoculation was performed by rubbing the leaf surface with the inoculum using carborundum as an abrasive. See page 10, paragraph bridging left and right columns. 
Therefore, it would have been obvious to one of ordinary skill in the art that the composition containing the non-transcribable RNA need not contain an abrasive. Thus, the limitation “wherein the composition does not comprise a physical abrasive” is met by the teachings of Tenllado who apply the abrasive after the step of non-transcribable RNA application. 


Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiesman et al (J. Biotechnology, 2007, 130: 85-94) in view of Sun et al (Plant J, 2005, 44: 128- as applied to claims 1, 4, 5, 10, 11, 15, 16, 18, and 20 above, and further in view of Chabannes et al (Plant Journal, 2001, 28(3): pp. 257-270).
The claim is drawn to first and second polynucleotides that are different sequences wherein the first polynucleotide is identical or complementary to 21 or more contiguous nucleotides to an endogenous gene or and the second polynucleotide is identical or complementary to 21 or more contiguous nucleotides to a different endogenous gene. 
The teachings of Wiesman, Sun, Andersen, Tenllado, Crockett and DeFramond have been discussed above. 
Wiesman, Sun, Andersen, Tenllado, Crockett and DeFramond do not teach an herbicidal composition comprising a first and second polynucleotides that are identical or complementary to at least two different endogenous genes.
Chabannes teaches two antisense transgenes targeting two or different endogenous genes in a plant and their downregulation (see Abstract). 
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to modify the instantly claimed composition to contain multiple antisense nucleotides to downregulate endogenous plant genes. One of ordinary skill in the art would have been motivated to make such a modification in order to understand complex gene pathways such as the lignin biosynthesis pathway of Chabannes. The desire to eliminate a particular pathway or the desire to eliminate multiple genes is well understood by those of ordinary skill in the art, as evidenced by at least Chabannes. One of ordinary skill in the art would have recognized that silencing two genes that are required for protein synthesis, for . 

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiesman et al (J. Biotechnology, 2007, 130: 85-94) in view of Sun et al (Plant J, 2005, 44: 128-138) ; Andersen et al (Biomaterials, 2008, 29: 506-512); Tenllado et al (BMC Biotechnology, 2003, 3:3); Crockett et al (US 20060148648); and DeFramond (WO2007070389; cited on the IDS) as applied to claims 1, 4, 5, 10, 11, 15, 16, 18, and 20, and further in view of Woznica et al (US 6645914).
The claims are further drawn to the liquid, herbicidal composition comprising ammonium sulfate, an ammonium salt. 
The teachings of Wiesman, Sun, Andersen, Tenllado, Crockett and DeFramond have been discussed above. 
The combination of Wiesman, Sun, Andersen, Tenllado, Crockett and DeFramond do not teach the addition of ammonium sulfate. 
Woznica teaches that ammonium sulfate increases the efficacy of glyphosate herbicides (col. 1, lines 31-42). 
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to make a liquid herbicidal composition further comprising ammonium sulfate. One of ordinary skill in the art would have been motivated to add ammonium sulfate to the herbicidal composition because Woznica teaches that it increases the efficacy of glyphosate herbicides. Furthermore, one of ordinary skill in the art would have understood that . 


Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiesman et al (J. Biotechnology, 2007, 130: 85-94) in view of Sun et al (Plant J, 2005, 44: 128-138); Andersen et al (Biomaterials, 2008, 29: 506-512); Tenllado et al (BMC Biotechnology, 2003, 3:3); Crockett et al (US 20060148648); and DeFramond (WO2007070389; cited on the IDS) as applied to claims 1, 4, 5, 10, 11, 15, 16, 18, and 20, and further in view of Liu (New Zealand Plant Protection, 2002, 55: 159-162).
The claim is drawn to the composition of claim 1 further comprising a humectant. 
The teachings of Wiesman, Sun, Andersen, Tenllado, Crockett and DeFramond have been discussed above. 
The combination of Wiesman, Sun, Andersen, Tenllado, Crockett and DeFramond do not teach a humectant. 
Liu teaches that glycerol is a humectant known to increase uptake of glyphosate (pg. 161). 
At the time the invention was made it would have been obvious and within the scope of one of ordinary skill in the art to add the humectant of Liu. One of ordinary skill in the art would have been motivated to make such a modification because Liu teaches that glycerol is known to . 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed essentially determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8, 10, 11, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-32 and 35-36 of U.S. Patent No. 10568328. The Examiner notes that this rejection was previously a provisional double patenting rejection over application serial number 14206707 which is now US Patent 10568328. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘328 patent teaches an herbicidal composition comprising an admixture of a polynucleotide and a nonpolynulcoeitde herbicide, wherein the polynucleotide is identical to 21 contiguous nucleotides of a sequence of a gene encoding for a component of a chloroplast protein import system, wherein the herbicidal composition comprises a biopesticide such as gyphoate or HPPD inhibitor. Given the fact that an herbicide resistant plants are species of the instantly claimed plant and the fact that chloroplast protein import system proteins are species of the instantly claimed “endogenous native gene,” one of ordinary skill in the art would have recognized that the subject matter of the ‘328 patent anticipates the instantly claimed invention. 

Claims 1, 4-8, 10, 11, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-42 and 51-54 of copending Application No. 15/217775. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are drawn to a composition for plant control comprising a non-transcribable polynucleotide complementary or identical to a PPG oxidase gene sequence or RNA transcript of said PPG gene sequence and an organosilicone surfactant.
In view of the co-pending claims, it would have been obvious to practice the instantly claimed invention with the method of '775 because the co-pending application is drawn to a species of the genus of the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-8, 10, 11, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-42 and 51-54 of copending Application No. 15/228465. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are drawn to a composition for plant control comprising a non-transcribable polynucleotide complementary or identical to a ACCase gene sequence or RNA transcript of said ACCase gene sequence and an organosilicone surfactant.
In view of the co-pending claims, it would have been obvious to practice the instantly claimed invention with the method of '465 because the co-pending application is drawn to a species of the genus of the instantly claimed invention.


Claims 1, 4-8, 10, 11, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10, 12-16, and 27-32 of copending Application No. 13/612954. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are drawn to an herbicidal composition comprising a non-transcribable polynucleotide complementary or identical to a PDS gene sequence or RNA transcript of said PDS gene sequence and an organosilicone surfactant.
In view of the co-pending claims, it would have been obvious to practice the instantly claimed invention with the method of '954 because the co-pending application is drawn to a species of the genus of the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-8, 10, 11, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10, 14-16, 33, and 37 of copending Application No. 13/612929. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are drawn to an herbicidal composition comprising a non-transcribable polynucleotide complementary or identical to an ALS gene sequence or RNA transcript of said ALS gene sequence and an organosilicone surfactant.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-8, 10, 11, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 16-20, 31-34, and 43-49 of copending Application No. 13/612925. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are drawn to an herbicidal composition for plant control comprising a non-transcribable polynucleotide complementary or identical to an EPSPS gene sequence or RNA transcript of said EPSPS gene sequence and an organosilicone surfactant.
In view of the co-pending claims, it would have been obvious to practice the instantly claimed invention with the method of '925 because the co-pending application is drawn to a species of the genus of the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-8, 10, 11, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10, 14-16, 27-31, 35, and 39 of copending Application No. 13/612936. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are drawn to an herbicidal 
In view of the co-pending claims, it would have been obvious to practice the instantly claimed invention with the method of '936 because the co-pending application is drawn to a species of the genus of the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 4-8, 10, 11, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-9, 12-13, and 16 of copending Application No. 13583302. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are drawn to a liquid, herbicidal composition of regulating endogenous plant genes by topically coating plant organs with an RNA polynucleotide   identical to or complementary to a sequence of 18 contiguous nucleotides to an endogenous gene or a messenger RNA transcribed from the target gene and a organosilicone surfactant or cationic lipid. The co-pending claims also claim the EPSPS gene as a target for said RNA polynucleotide as well as herbicides to exploit the elimination of the targeted gene. 
In view of the co-pending claims, it would have been obvious to practice the instantly claimed invention using the methods and compositions of ‘302 because the co-pending claims are a species of the instantly claimed invention. 


Response to Arguments:  
Applicant argues that the Heck declaration states that a person of ordinary skill in the art would not have expected or had a reasonable expectation of success that a large, highly charged molecule, such as a non-transcribable RNA polynucleotide would be able to permeate an exterior surface of a plant even in the presence of a surfactant transfer agent. The Declaration states that this was because a person of ordinary skill in the art would understand that the permeability of agrochemicals or other molecules is negatively correlated with their molecular weight. The Declaration concludes that a person skilled in the art would understand that at the time of the invention, only smaller molecules such as 2,4-D (221 Daltons) and glyphosate (169 Daltons), were known to be able to enter plant leaves and larger molecules would not have been expected or reasonably predicted to be able to enter a plant by passing through the epicuticular wax, the cuticle, or the plasma membrane of epidermal cells. Declarant states that the molecular weight of a 21-mer RNA is about 7000 daltons or 30 to 40 fold greater than 2,4-D or glyphosate. See pages 20 and 21 of the Brief. 
This argument has been fully considered but is not found persuasive. The Declaration and Applicant’s argument ignore the fact that it is not the individual molecules themselves that are at issue, rather the cationic lipid complexed with these molecules. The fact that there is a 40 fold size difference between 21 nucleotides of RNA and glyphosate is not relevant, especially in view of the vesicle sizes of Wiesman comprising 2,4-D and 5.2kb of plasmid DNA discussed above. Thus, the fact that small molecules like 2,4-D and glyphosate have been shown to be able to 

Applicant notes Declarant did not believe the invention as claimed would work and that one of ordinary skill in the art would not have thought it possible to deliver a non-transcribable polynucleotide to a plant cell by simply applying it on a plant surface even in the presence of a transfer agent because there were three main methods known to those of ordinary skill in the art to deliver RNA in plants: particle bombardment, virus infection, and Agrobacterium infection. Declarant cited Watson et al 2005 as support. See pages 21 and 22 of the Brief. 
This argument has been fully considered but is not found persuasive. Watson was published at least 1 year prior to Wiesman and 3 years prior to Perez-de-Luque. In addition, while these methods of delivering RNA to plants may have been the most common, Tenllado provides evidence that other methodologies of applying dsRNA to plants were known. 
Furthermore, the combination of organosilicone surfactants, oils, and herbicidal compositions were well-known, see Crockett above. 

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662